PONDER, Judge.
For the reasons assigned in Suit No. 13,-356, 388 So.2d 71 (La.App.) the judgment in Suit No. 13,357 in favor of State Farm Mutual Automobile Insurance Company and Albert S. Bishop and against Leon Gaten, are affirmed. The judgments in favor of State Farm Mutual Automobile Insurance Company and Albert S. Bishop and against All Risk Management Claim Service, Inc., and Genway Corporation are reversed and there is now judgment dismissing these claims.
All costs in the lower court and one half of the costs in this court are assessed against Leon Gaten. One half of the costs in this court are assessed against Albert Bishop and State Farm Mutual Automobile Insurance Company.
Affirmed in part and reversed and rendered in part.